Citation Nr: 1135564	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-14 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes, to include as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for anemia, to include as due to herbicide exposure.

3.  Entitlement to service connection for pulmonary fibrosis, to include as due to herbicide exposure.

4.  Entitlement to service connection for rheumatoid arthritis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1964 to 
March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled to testify before a Member of the Board in a videoconference hearing in February 2011.  Because the Veteran withdrew the request for a hearing in February 2011, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  


FINDINGS OF FACT

1.  The Veteran served in Korea from 1964 to 1965; he did not serve in Korea at any time during the period from April 1968 to July 1969, and did not serve with one of the battalions presumed to been exposed to herbicides between April 1968 and July 1969.  

2.  The Veteran was not exposed to Agent Orange or any other herbicide while serving on active duty.

3.  Symptoms of diabetes were not chronic in service.

4.  Symptoms of diabetes have not been continuous since service separation.

5.  Diabetes did not manifest to a compensable degree within one year of service separation.

6.  The Veteran's diabetes is not related to service.

7.  The Veteran did not sustain a blood disease in service.  

8.  Anemia symptoms were not chronic in service.

9.  Anemia symptoms have not been continuous since service separation.

10.  The Veteran's anemia is not related to service.

11.  The Veteran did not sustain a lung injury or disease in service.  

15.  Pulmonary fibrosis symptoms were not chronic in service.

16.  Pulmonary fibrosis symptoms have not been continuous since service separation.

17.  The Veteran's pulmonary fibrosis is not related to service.

19.  The Veteran did not sustain an autoimmune disease in service.  

19.  Rheumatoid arthritis symptoms were not chronic in service.

20.  Rheumatoid arthritis symptoms have not been continuous since service separation.

21.  The Veteran's rheumatoid arthritis is not related to service.

CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service, and service connection for diabetes may not be presumed based on herbicide exposure or the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Anemia was not incurred in or aggravated by service, and service connection for anemia may not be presumed based on herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  Pulmonary fibrosis was not incurred in or aggravated by service, and service connection for pulmonary fibrosis may not be presumed based on herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  Rheumatoid arthritis was not incurred in or aggravated by service, and service connection for rheumatoid arthritis may not be presumed based on herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely November 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

The Veteran has not been afforded a VA medical examination with respect to the claims of service connection for diabetes, anemia, pulmonary fibrosis, or rheumatoid arthritis; however, the Board finds that a VA examination is not necessary in order to decide these claims.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates that the Veteran did not have service in Korea at any time during the period from April 1968 to 
July 1969, was not exposed to herbicides, and did not otherwise experience in-service injury or disease of diabetes, anemia, pulmonary fibrosis, or rheumatoid arthritis during service, there is no duty to provide a VA medical examination.  Additionally, the weight of the evidence demonstrates no chronic symptoms of diabetes, anemia, pulmonary fibrosis, or rheumatoid arthritis in service, or diabetes within a year after service separation, and no continuity of diabetes, anemia, pulmonary fibrosis, or rheumatoid arthritis symptoms since service separation.  Because there is no in-service injury or disease of diabetes, anemia, pulmonary fibrosis, or rheumatoid arthritis, or disease of diabetes within a year of service separation, to which a competent medical opinion could relate the current disabilities, and there is no continuity of symptomatology upon which a medical opinion could be based or which could independently serve as the nexus to service, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for diabetes, anemia, pulmonary fibrosis, or rheumatoid arthritis.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease (including symptoms) or injury, or disease of diabetes within one year of service, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinions which purported to provide a nexus between the Veteran's claimed disabilities and his military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  

The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records, post-service private and VA treatment records, and his statements were reviewed by both the RO and the Board in connection with adjudication of the claim.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes and arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Department of Defense (DOD) has confirmed that herbicides were used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.  The estimated number of exposed personnel is 12,056.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.

Units in the area during the period of use of herbicides included the following units of the 7th Infantry Division: 1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th Infantry; and 2nd Battalion, 31st Infantry.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

If it is determined that a veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.  If a veteran instead either belonged to a different unit located in Korea during this time period, or served in one of the units identified by DOD between September 1, 1967 and August 31, 1971, but not during 1968 or 1969, then herbicide exposure will represent a factual determination to be established on a case-by-case basis.  See VA Adjudication Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, Topic 6, Block d.

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  
The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In-Service Exposure to Herbicides

In September 2006, the Veteran filed claims for service connection for diabetes, anemia, pulmonary fibrosis, and rheumatoid arthritis, to include as due to herbicide exposure.  The Veteran stated that he was exposed to herbicides several times when he served with the 65th Medical Group in service in Korea in 1964-65.  In the April 2008 Decision Review Officer (DRO) Conference Report, the Veteran contended that he was stationed at Camp Nabors, close to Seoul, and went to the DMZ on day trips.  

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have service in the Republic of Korea at any time during the period from April 1968 to July 1969 and was not exposed to herbicides in service.  The DOD has confirmed that herbicides were used along the DMZ in Korea from April 1968 to July 1969.  However, the Veteran's 
DD Form 214 reflects that his active duty period of service was from March 1964 to March 1967.  The Veteran was discharged from active service before herbicides were used in the Republic of Korea.  For this reason, the Board finds that presumptive service connection for diabetes based on exposure to herbicides is not warranted.  

Also, because the Veteran's anemia, pulmonary fibrosis, and rheumatoid arthritis are not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claims on a direct basis.  See Combee, 34 F.3d at 1043-1044.

Service Connection for Diabetes

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur diabetes in service, and that diabetes symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of diabetes, including no evidence of chronic symptoms of diabetes during service, and do not demonstrate any relevant injury or disease in service.  The Veteran has not contended that he suffered from diabetes in service or that diabetes symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of diabetes have not been continuous since service separation in March 1967.  Following service separation in March 1967, the evidence of record shows no diagnosis or treatment for diabetes until 1998.  The absence of post-service findings, diagnosis, or treatment for 31 years after service is one factor that tends to weigh against a finding of either diabetes in service or continuous diabetes symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Veteran has not contended or submitted any lay or medical evidence showing that diabetes symptoms have been continuous since service separation.  

Other evidence of record includes the March 1979 reserve enlistment examination clinical evaluation, which reported as normal the "endocrine system."  In the 
March 1979 reserve enlistment examination "Report of Medical History," the Veteran specifically denied any diabetes symptoms and reported being in good health.  In the September 2006 VA claim form, the Veteran reported being diagnosed with diabetes in 1985, which was still 18 years after service separation.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Board also finds that the weight of the evidence demonstrates that diabetes did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no diabetes symptoms during the one year period after service, and no diagnosis or findings of diabetes of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010) (diabetes mellitus is rated 10 percent when the disease is established, and is managed by a restricted diet only).  The evidence shows the first assessment of diabetes in 1998.  For these reasons, the Board finds that diabetes, first diagnosed in 1998, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for diabetes are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

Regarding the Veteran's statements as to the cause of the current diabetes, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's diabetes involves a complex medical etiological question because it deals with the origin and progression of the Veteran's diabetes and because such internal and complex disease process (endocrine disorder) is diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of diabetes that he experienced at any time, but is not competent to opine on whether there is a link between the current diabetes and active service, including the asserted exposure to herbicides in Korea, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Additionally, the lay assertion of diabetes being related to in-service herbicide exposure is of no probative value because it relies on the inaccurate factual assumption that herbicide exposure occurred in this case. 

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current diabetes and active military service, including no credible evidence of chronic symptoms of diabetes in service, symptoms of diabetes within one year of service separation, or continuity of symptomatology of diabetes which would serve either as a nexus to service or as the basis for a medical nexus opinion.  See Charles, 16 Vet. App. at 374-75.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes, including presumptively as a chronic disease and as claimed due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Anemia

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur a blood disorder in service, and that anemia symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of anemia, including no evidence of chronic symptoms of anemia during service, and do not demonstrate any relevant injury or disease in service.  The Veteran has not contended that he suffered from anemia in service or that anemia symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of anemia have not been continuous since service separation in March 1967.  Following service separation in March 1967, the evidence of record shows no diagnosis or treatment for anemia until 2006.  The absence of post-service findings, diagnosis, or treatment for 39 years after service is one factor that tends to weigh against a finding of either anemia in service or continuous anemia symptoms after service separation.  See Buchanan, 451 F.3d 1336; see also Maxson, 230 F.3d at 1333.  The Veteran has not contended or submitted any lay or medical evidence showing that anemia symptoms have been continuous since service separation.  

Other evidence of record includes the March 1979 reserve enlistment examination clinical evaluation, which reported a normal serology (blood) test and reported as normal the "vascular system."  In the March 1979 reserve enlistment examination "Report of Medical History," the Veteran specifically denied any anemia symptoms and reported being in good health.  In the September 2006 VA claim form, the Veteran reported being diagnosed with anemia in 2006, which was 39 years after service separation.  See Cromer, 19 Vet. App. 215.

Regarding the Veteran's statements as to the cause of the current anemia, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  However, in this case, the cause of the Veteran's anemia involves a complex medical etiological question because it deals with the origin and progression of the Veteran's anemia and because such internal process is diagnosed primarily on clinical findings.  The Veteran is competent to relate symptoms of anemia that he experienced at any time, but is not competent to opine on whether there is a link between the current anemia and active service, including the asserted exposure to herbicides in Korea, because such diagnosis requires specific medical knowledge and training.  See Rucker at 74.  Additionally, the lay assertion of anemia being related to in-service herbicide exposure is of no probative value because it relies on the inaccurate factual assumption that herbicide exposure occurred in this case. 

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current anemia and active military service, including no credible evidence of chronic symptoms of anemia in service or continuity of symptomatology of anemia which would serve either as a nexus to service or as the basis for a medical nexus opinion.  See Charles at 374-75.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for anemia, including as due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Pulmonary Fibrosis

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur a lung injury or disease in service, and that pulmonary fibrosis symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of pulmonary fibrosis, including no evidence of chronic symptoms of pulmonary fibrosis during service, and do not demonstrate any relevant injury or disease in service.  The Veteran has not contended that he suffered from pulmonary fibrosis in service or that pulmonary fibrosis symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of pulmonary fibrosis have not been continuous since service separation in 
March 1967.  Following service separation in March 1967, the evidence of record shows no diagnosis or treatment for pulmonary fibrosis until 2006.  The absence of post-service findings, diagnosis, or treatment for 39 years after service is one factor that tends to weigh against a finding of either pulmonary fibrosis in service or continuous pulmonary fibrosis symptoms after service separation.  See Buchanan; see also Maxson at 1333.  The Veteran has not contended or submitted any lay or medical evidence showing that pulmonary fibrosis symptoms have been continuous since service separation.  

Other evidence of record includes the March 1979 reserve enlistment examination clinical evaluation, which reported a normal chest X-ray and reported as normal the "lungs and chest."  In the March 1979 reserve enlistment examination "Report of Medical History," the Veteran specifically denied any pulmonary fibrosis symptoms and reported being in good health.  In the September 2006 VA claim form, the Veteran reported being diagnosed with pulmonary fibrosis in 2006, which was 
39 years after service separation.  See Cromer, 19 Vet. App. 215.

Regarding the Veteran's statements as to the cause of the current pulmonary fibrosis, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson at 1316.  However, in this case, the cause of the Veteran's pulmonary fibrosis involves a complex medical etiological question because it deals with the origin and progression of pulmonary fibrosis, and because such internal disease process is diagnosed primarily on clinical findings.  The Veteran is competent to relate symptoms of pulmonary fibrosis that he experienced at any time, but is not competent to opine on whether there is a link between the current pulmonary fibrosis and active service, including the asserted exposure to herbicides in Korea, because such diagnosis requires specific medical knowledge and training.  See Rucker at 74.  Additionally, the lay assertion of pulmonary fibrosis being related to in-service herbicide exposure is of no probative value because it relies on the inaccurate factual assumption that herbicide exposure occurred in this case. 

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current pulmonary fibrosis and active military service, including no credible evidence of chronic symptoms of pulmonary fibrosis in service or continuity of symptomatology of pulmonary fibrosis which would serve either as a nexus to service or as the basis for a medical nexus opinion.  See Charles at 374-75.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for pulmonary fibrosis, including as due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Rheumatoid Arthritis

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur an autoimmune injury or disease in service, and that rheumatoid arthritis symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of rheumatoid arthritis, including no evidence of chronic symptoms of rheumatoid arthritis during service, and do not demonstrate any relevant injury or disease in service.  The Veteran has not contended that he suffered from rheumatoid arthritis in service or that rheumatoid arthritis symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of rheumatoid arthritis have not been continuous since service separation in 
March 1967.  Following service separation in March 1967, the evidence of record shows no diagnosis or treatment for rheumatoid arthritis until 2004.  The absence of post-service findings, diagnosis, or treatment for 37 years after service is one factor that tends to weigh against a finding of either rheumatoid arthritis in service or continuous rheumatoid arthritis symptoms after service separation.  See Buchanan; see also Maxson.  The Veteran has not contended or submitted any lay or medical evidence showing that rheumatoid arthritis symptoms have been continuous since service separation.  

Other evidence of record includes the March 1979 reserve enlistment examination clinical examination, which reported as normal the "upper extremities," "lower extremities," and "spine, other musculoskeletal."  In the March 1979 reserve enlistment examination "Report of Medical History," the Veteran specifically denied any rheumatoid arthritis symptoms and reported being in good health.  In the September 2006 VA claim form, the Veteran reported being diagnosed with rheumatoid arthritis in 2003, which was 36 years after service separation.  See Cromer, 19 Vet. App. 215.

Regarding the Veteran's statements as to the cause of the current rheumatoid arthritis, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson.  However, in this case, the cause of the Veteran's rheumatoid arthritis involves a complex medical etiological question because it deals with the origin and progression of the rheumatoid arthritis and because such internal and complex disease process is diagnosed primarily on clinical findings or comprehensive physiological testing.  The Veteran is competent to relate symptoms of rheumatoid arthritis that he experienced at any time, but is not competent to opine on whether there is a link between the current rheumatoid arthritis and active service, including the asserted exposure to herbicides in Korea, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74.  Additionally, the lay assertion of rheumatoid arthritis being related to in-service herbicide exposure is of no probative value because it relies on the inaccurate factual assumption that herbicide exposure occurred in this case. 

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current rheumatoid arthritis and active military service, including no credible evidence of chronic symptoms of rheumatoid arthritis in service or continuity of symptomatology of rheumatoid arthritis which would serve either as a nexus to service or as the basis for a medical nexus opinion.  See Charles, 16 Vet. App. at 374-75.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for rheumatoid arthritis, including as due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for diabetes, to include as due to herbicide exposure, is denied.  

Service connection for anemia, to include as due to herbicide exposure, is denied.

Service connection for pulmonary fibrosis, to include as due to herbicide exposure, is denied.  

Service connection for rheumatoid arthritis, to include as due to herbicide exposure, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


